DETAILED ACTION
This office action is in response to Applicant’s submission filed on 2/9/2022. Claims 1, 3, 10, 12, 14, 19, and 20 are amended. Claims 2, 9, 13, 18, and 21 are cancelled. Claims 1, 3 – 8, 10 – 12, 14 -17, 19, and 20 are pending in the application.  As such, claims 1, 3 – 8, 10 – 12, 14 -17, 19, and 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0038360, filed on 4/2/2019.
Drawings
The drawing filed on 11/4/2019 have been accepted and considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
Response to Argument

Applicant on page 9 argues: 
The cited reference combination fails to teach or suggest the dialogue processing apparatus of amended independent claim 1. Specifically, amended independent claim 1 now recites, from paragraph [0115] of the instant application, "wherein the user preference for each response of the dialogue partner includes a strength of a user's positive response to the dialogue partner response." Kumar fails to teach or suggest at least the foregoing limitations of independent claim 1. Kumar merely discloses that a search service may receive negative feedback from the user indicating that the previously matched highest relevance search category is not appropriate for their search query. See Kumar, paragraph [0029]. Thus, the search service may decrease the relevance score and/or the rank of the first category (e.g., restaurants) to the search query (e.g., 5 star places). See Kumar, paragraph [0029]. However, Kumar is silent on whether the feedback or the search query may include a strength of a user's positive response to the previously matched highest relevance search category. By contrast, claim 1 recites "wherein the user preference for each response of the dialogue partner includes a strength of a user's positive response to the dialogue partner response." Thus, Kumar fails to teach or suggest the above discussed limitations as recited by claim 1. 

Examiner respectfully disagrees and refer applicant to Kumar’s paragraph 0016 where it states: 
[0016] Moreover, the subsequent user interaction [response] may provide the system positive and/or negative feedback regarding whether the selected category was correct for the search query. As such, the system can track and upgrade relevance scores associated with each of the category to search query mappings and can improve the accuracy and efficiency of the search provider system [preference of the user] based on user feedback. Accordingly, by using voice information from interactions with the user, a database of category [history] to search query provide better search results in response to other search queries in the future.
Examiner argues that a user response [interaction] may provide positive feedback is sufficiently teaches the limitation as argued by applicant. In a BRI sense a positive feedback can be considered as positive response.
Applicant’s further argues: However, Kumar is silent on whether the feedback or the search query may include a strength of a user's positive response to the previously matched highest relevance search category.
Examiner respectfully disagrees and refers the applicant to Kumar, Par. 0053 as recited here:
[0053] A category relevance [preference] update module 346 may be configured to update the relevance [preference] scores stored in the category to search query mapping database 347 based on positive or negative feedback [positive feedback = preferred] of users in response to one or more result sets. The category relevance update module 346 may receive the results of the volume difference identification module 344 and the query similarity identification module 345 and may determine whether the user has provided positive or negative feedback regarding a result set associated with a selected category for a search query. For example, the category relevance update module 346 may increase a relevance score for a category to search query mapping associated with a particular search query and category where the category relevance update module 346 determines that the user has provided positive feedback in response to a set of results. Likewise, if the category relevance update module 346 receives an indication that the user's voice volume difference is over a voice relevance update module 346 may decrease the relevance score stored for a category to search query mapping for a category associated with a search query in the category to search query mapping database 347. The amount of increase and/or decrease to the relevance score of a category in response to a particular negative or positive feedback event from a user may be limited but in the aggregate may allow the system to identify the best matching [preference response] categories for a particular search query.
Therefore, Examiner does not find the remarks persuasive and hold the position that the argued limitations as claimed currently is still taught by Kumer (plus Naiki and Lemay) as explained supra.
Claims 12 and 20 have been amended to incorporate limitations similar to those of claim 1. For at least the supra provided reasons, Applicant’s arguments are found not persuasive. Examiner respectfully disagrees, and therefore, the rejections of Claims 1, 12, and 20 under 35 U.S.C. §103 are sustained and further updated accordingly.
In response to the art rejection of the remainder of dependent claims 3 - 8, 10 ,11, 14 – 17, and 19 rejected under 35 U.S.C. §103 in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in remarks filed 2/9/2022, Examiner respectfully notes as follows. For completeness, should the mentioned claim(s) is (are) likewise traversed for similar reasons to independent claim 1, 12 and 20 correspondingly, Examiner respectfully directs Applicant to the same supra reasons provided in the response directed towards claim 1, 12 and 20 correspondingly discussed above. For at least the same supra 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 12, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20180114531A1), and Naiki (US20200321001), Lemay (US 20140040748A1). 
Kumar, Naiki, and Lemay were applied in the previous Office Action.

Regarding claims 1, and 20  Kumar teaches a dialogue processing apparatus comprising: a voice input unit configured to receive a speech of a user; (Kumar, Par. 0035:” The voice communications device 104 may include or be in communication with an audio input component for accepting speech input on which to perform speech recognition, such as a microphone.”, and Par. 0021:” An application executing on the voice enabled communications device or otherwise in communication with the voice-enabled communications device, can analyze the user's speech that includes audio input data 106 to perform at least one function.”).
an output device configured to output visually or audibly a response corresponding to the speech of the user; (Kumar, Par. 0094:” Voice-enabled communications device 104, may then also include one or more speakers 710 to output audible responses.”).
a storage; and a controller configured to determine an utterance of the user, a response of a dialogue partner corresponding to the utterance of the user, and feedback of the user corresponding to the response of the dialogue partner based on the dialogue history information, (Kumar, Par. 0040:"The hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include storage devices.", and Par. 0022:” For example, an application executing on the voice-enabled communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. “, and Par. 0049:” For instance, a user may have in their profile settings the preferred method of delivering results of search queries and the result set selection module 343 may identify a phone number, email address, or other identifying address information based on the profile settings in which to use to provide the first subset of search results.”, and Par. 0024:” ...In this example, analyzing the audio input data 106 can include determining a search query ‘5 star places nearby,’ an intended recipient ‘me,’ and an instruction “find,” to identify the search query and provide search results in response to the search query.”, and Par. 0015:” Accordingly, a user may provide voice feedback regarding the provided results that can be used to provide more relevant results to the user. Additionally, the voice feedback may be used to improve the category matching similar queries in the future.”, and Par. 0029:"However, over time based on a large number of search queries and feedback responses from users over time, the system can learn [store]which categories are preferred by users over others and can better match queries to categories of search results.").
determine a user preference for each response of the dialogue partner based on the determined user feedback, (Kumar, Par. 0029:” when the next search query related to “5 star places” is received from a user, the search service may perform another ranking of categories related to the search query based on the relevance scores and a different category may be most relevant. The amount of decrease of the relevance scores of each category may be small or large depending on the number of requests and amount of feedback related to each of the search queries stored within the system. However, over time based on a large number of search queries and feedback responses from users over time, the system can learn which categories are preferred by users over others and can better match queries to categories of search results.”).
determine a response preferred by the user based on the determined user preference for each response of the dialogue partner, determine the response preferred by the user, as a user preference response,  (Kumar, Par. 0053:” A category relevance [preference] update module 346 may be configured to update the relevance [preference] scores stored in the category to search query mapping database 347 based on positive or negative feedback [positive feedback = preferred] of users in response to one or more result sets. The category relevance update module 346 may receive the results of the volume difference identification module 344 and the query similarity identification module 345 and may determine whether the user has provided positive or negative feedback regarding a result set associated with a selected category for a search query. For example, the category relevance update module 346 may increase a relevance score for a category to search query mapping associated with a particular search query and category where the category relevance update module 346 determines that the user has provided positive feedback in response to a set of results. Likewise, if the category relevance update module 346 receives an indication that the user's voice volume difference is over a voice volume threshold and/or that the user has repeated a search query in response to a set of results associated with a particular category, the category amount of increase and/or decrease to the relevance score of a category in response to a particular negative or positive feedback event from a user may be limited but in the aggregate may allow the system to identify the best matching [preference response] categories for a particular search query.”).
store the user preference response and the user preference matched to the user preference response in the storage, when the speech of the user is received, generate a response corresponding to the speech of the user based on the user preference response stored in the storage, and (Kumar, Par. 0040:” The hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices.", and Par. 0022:” For example, an application executing on the voice-enabled communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. “, and Par. 0049:” For instance, a user may have in their profile settings the preferred method of delivering results of search queries and the result set selection module 343 may identify a phone number, email address, or other identifying address information based on the profile settings in which to use to provide the first subset of search results.”, and Par. 0029:” However, over time based on a large number of search queries and feedback responses from users over time, the system can learn [store]which categories are preferred by users over others and can better match queries to categories of search results.").
control the output device to output the generated response, (Kumar, Par. 0035:” The voice communications device 104 may also include or be in communication with an output component for presenting responses or other information from the speech processing service, such as a speaker. “).
wherein the user preference for each response of the dialogue partner includes a strength of a user's positive response to the dialogue partner response. (Kumar, Par. 0016:” Moreover, the subsequent user interaction [response] may provide the system positive and/or negative feedback regarding whether the selected category was correct for the search query. As such, the system can track and upgrade relevance scores associated with each of the category to search query mappings and can improve the accuracy and efficiency of the search provider system [preference of the user] based on user feedback. Accordingly, by using voice information from interactions with the user, a database of category [history] to search query mappings may be improved over time to provide better search results in response to other search queries in the future.”).
Kumar does not teach a communication device configured to receive dialogue history information of the user from a user terminal or a server, wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service.
Naiki teaches a communication device configured to receive dialogue history information of the user from a user terminal or a server; (Naiki, Par. 0072:” The personal profile history of past dialogues, and the like of an occupant [user], stored for each occupant.”, and Par. 0063:" The history information generator 124 generates the history information 164 on the basis of information related to a process before the agent function portion 150 transmits a command to the agent server 200 and then acquires a response result from the agent server 200.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar in view of Naiki to provide a communication device configured to receive dialogue history information of the user from an external device, in order to transition from a state of dynamically selecting the agent function portion to a state of fixedly selecting the agent function portion on the basis of the history information, as evidence by Naiki (see Par. 0009).
Kumar and Naiki do not teach wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service.
Lemay teaches wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service (Lemay, Par. 0189:”Examples of context information that can be obtained from application[s] include, without limitation:”, and Par. 0190:” identity of the application;”, and Par. 0191”current object or objects being operated on in the application, such as current email message, current song or playlist or channel being played, current book or movie or photo, current calendar day/week/month, current reminder list, current phone call, current text messaging conversation, current map location, current web page or search social network profile, or any other application-specific notion of current objects;”, and Par. 0192:”names, places, dates, and other identifiable entities or values that can be extracted from the current objects”, and Par. 0193:” Another source of context data is the user's personal database[s] 1058 on a device such as a phone, such as for example an address book containing names and phone numbers.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, and Naiki in view of Lemay include the user's call list information, phone book information, sent or received message information, and interaction information by social network service., in order to provide an improved interface between a human and computer, as evidence by Lemay (See Par. 0006).

Regarding claim 3, Kumar teaches the dialogue processing apparatus of claim 1, wherein, when a predetermined condition regarding the feedback of the user is satisfied, the controller is configured to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Kumar, Par. 0032:” As such, there are multiple manners in which a search service may determine that the previous search category was correct. Thus, the search service may take such interactions as positive feedback for the relevance of the previously provided category for the previously received search query. In embodiments, the search service may increase the relevance score for the previously provided category associated with the search query. Accordingly, the category ‘hotels’ may be increased feedback to update categories for each search query which results in the system identifying the best matching categories for each query. Accordingly, embodiments may more quickly result in the correct search results being provided to users.’, and Par. 0033:’ Although FIGS. 1B and 1D show the voice-enabled communications device providing a first set and second set of search results by playing the search results to the user, in some embodiments, the search results may be transmitted to another computing device [not shown] that is associated with the user.”).

Regarding claims 8, Kumar teaches the dialogue processing apparatus of claim 3, wherein the controller is configured to: determine an emotion of the user based on the feedback of the user; (Kumar, Par. 0050:” The voice volume difference across two or more audio inputs may be compared to a threshold voice volume to identify whether the user's voice has increased enough to indicate a frustrated voice [emotion] “).
and when the emotion of the user is a predetermined kind of emotion, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Kumar, Par. 0028:"If the user's voice has been raised [intention] or the search query is similar enough to the previous search query to indicate that the user is frustrated and unhappy with the previous [predetermined emotion] category of search results, the search service may change to another category of search results since the user is indicating they are unhappy with the search result category provided by the first set of results.").

Regarding claim 12, Kumar teaches determining, through a controller of the dialogue processing apparatus, an utterance of the user, a response of a dialogue partner corresponding to the utterance of the user, and feedback of the user corresponding to the response of the dialogue partner based on the dialogue history information; (Kumar, Par. 0022:” For example, an application executing on the voice-enabled communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. “, and Par. 0049:” For instance, a user may have in their profile settings the preferred method of delivering results of search queries and the result set selection module 343 may identify a phone number, email address, or other identifying address information based on the profile settings in which to use to provide the first subset of search results.”, and Par. 0024:” ...In this example, analyzing the audio input data 106 can include determining a search query ‘5 star places nearby,’ an intended recipient ‘me,’ and an instruction “find,” to identify the search query and provide search results in response to the search query.”, and Par. 0015:” Accordingly, a user may provide voice feedback regarding the provided results that can be used to provide more relevant results to the user. Additionally, the voice feedback may be used to improve the category matching similar queries in the future.”, and Par. 0029:"However, over time based on a large number of search queries and feedback responses from users over time, the system can learn [store]which categories are preferred by users over others and can better match queries to categories of search results.").
determining a user preference for each response of the dialogue partner based on the determined user feedback; (Kumar, Par. 0029:” when the next search query related to “5 star places” is received from a user, the search service may perform another ranking of categories related to the search query based on the relevance scores and a different category may be selected as the most relevant. The amount of decrease of the relevance scores of each category may be small or large depending on the number of requests and amount of feedback related to each of the search queries stored within the system. However, over time based on a large number of search queries and feedback responses from users over time, the system can learn which categories are preferred by users over others and can better match queries to categories of search results.”).
determining a response preferred by the user based on the determined user preference for each response of the dialogue partner; determining the response preferred by the user, as a user preference response; (Kumar, Par. 0053:” A category relevance [preference] update module 346 may be configured to update the relevance [preference] scores stored in the category to search query mapping database 347 based on positive or negative feedback [positive feedback = preferred] of users in response to one or more result sets. The category relevance update module 346 may receive the results of the volume difference identification module 344 and the query similarity identification module 345 and may determine whether the user has provided positive or negative feedback regarding a result set associated with a selected category for a search query. For example, the category relevance update module 346 may increase a relevance score for a category to search query mapping associated with a particular search query and category where the category relevance update module 346 positive feedback in response to a set of results. Likewise, if the category relevance update module 346 receives an indication that the user's voice volume difference is over a voice volume threshold and/or that the user has repeated a search query in response to a set of results associated with a particular category, the category relevance update module 346 may decrease the relevance score stored for a category to search query mapping for a category associated with a search query in the category to search query mapping database 347. The amount of increase and/or decrease to the relevance score of a category in response to a particular negative or positive feedback event from a user may be limited but in the aggregate may allow the system to identify the best matching [preference response] categories for a particular search query.”).
storing, through the controller of the dialogue processing apparatus, the determined user preference response and the user preference matched to the user preference response; generating, through the controller of the dialogue processing apparatus, a response corresponding to the a speech of the user based on the user preference response when the speech of the user is received through a voice input unit of the dialogue processing apparatus; and (Kumar, Par. 0040:” The hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices.", and Par. 0022:” For example, an application executing on the voice-enabled communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. “, and Par. user may have in their profile settings the preferred method of delivering results of search queries and the result set selection module 343 may identify a phone number, email address, or other identifying address information based on the profile settings in which to use to provide the first subset of search results.”, and Par. 0029:” However, over time based on a large number of search queries and feedback responses from users over time, the system can learn [store]which categories are preferred by users over others and can better match queries to categories of search results.").
controlling an output device of the dialogue processing apparatus to output the generated response, (Kumar, Par. 0035:” The voice communications device 104 may also include or be in communication with an output component for presenting responses or other information from the speech processing service, such as a speaker. “).
wherein the user preference for each response of the dialogue partner includes a strength of a user's positive response to the dialogue partner response.  (Kumar, Par. 0016:” Moreover, the subsequent user interaction [response] may provide the system positive and/or negative feedback regarding whether the selected category was correct for the search query. As such, the system can track and upgrade relevance scores associated with each of the category to search query mappings and can improve the accuracy and efficiency of the search provider system [preference of the user] based on user feedback. Accordingly, by using voice information from interactions with the user, a database of category [history] to search query mappings may be improved over time to provide better search results in response to other search queries in the future.”).

Naiki teaches receiving, through a communication device of the dialogue processing apparatus, dialogue history information of a user from a user terminal or a server; (Naiki, Par. 0072:” The personal profile 252 includes personal information, preferences, a history of past dialogues, and the like of an occupant [user], stored for each occupant.”, and Par. 0063:" The history information generator 124 generates the history information 164 on the basis of information related to a process before the agent function portion 150 transmits a command to the agent server 200 and then acquires a response result from the agent server 200.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar in view of Naiki to receiving, through a communication device of the dialogue processing apparatus, dialogue history information of a user from a user terminal or a server, in order to transition from a state of dynamically selecting the agent function portion to a state of fixedly selecting the agent function portion on the basis of the history information, as evidence by Naiki (see Par. 0009).
Kumar and Naiki do not teach wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service.
message, current song or playlist or channel being played, current book or movie or photo, current calendar day/week/month, current reminder list, current phone call, current text messaging conversation, current map location, current web page or search query, current city or other location for location-sensitive applications, current social network profile, or any other application-specific notion of current objects;”, and Par. 0192:”names, places, dates, and other identifiable entities or values that can be extracted from the current objects”, and Par. 0193:” Another source of context data is the user's personal database[s] 1058 on a device such as a phone, such as for example an address book containing names and phone numbers.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, and Naiki in view of Lemay include the user's call list information, phone book information, sent or received message information, and interaction information by social network service., in order to provide an improved interface between a human and computer, as evidence by Lemay (See Par. 0006).

previous search category was correct. Thus, the search service may take such interactions as positive feedback for the relevance of the previously provided category for the previously received search query. In embodiments, the search service may increase the relevance score for the previously provided category associated with the search query. Accordingly, the category ‘hotels’ may be increased for the query ‘5 star places’ and when the query is received in the future, there is an increased chance that a search result from the category ‘hotels’ is provided first instead of from the category ‘restaurants.’ Over time, the system incorporates the positive and negative feedback to update categories for each search query which results in the system identifying the best matching categories for each query. Accordingly, embodiments may more quickly result in the correct search results being provided to users.’, and Par. 0033:’ Although FIGS. 1B and 1D show the voice-enabled communications device providing a first set and second set of search results by playing the search results to the user, in some embodiments, the search results may be transmitted to another computing device [not shown] that is associated with the user.”).

Regarding claim 17 Kumar teaches The dialogue processing method of claim 14, wherein the determining of the user preference response based on the feedback of the user comprises: audio inputs may be compared to a threshold voice volume to identify whether the user's voice has increased enough to indicate a frustrated voice [emotion]. “).
and when the emotion of the user is a predetermined kind of emotion, determining the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Kumar, Par. 0028:"If the user's voice has been raised [intention] or the search query is similar enough to the previous search query to indicate that the user is frustrated and unhappy with the previous [predetermined emotion] category of search results, the search service may change to another category of search results since the user is indicating they are unhappy with the search result category provided by the first set of results.").


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Kumar (US20180114531A1), Naiki (US20200321001), and Lemay (US 20140040748A1) as applied to claims 3, and in further view of Fisher (US9195641B1).  
Fisher was applied in the previous Office Action.

Regarding claim 4, Kumar, Naiki and Lemay do not teach the dialogue processing apparatus of claim 3, wherein, when a predetermined keyword is included in the feedback of the user, the controller is configured to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response.
identified at least one emotion related keyword or phrase, and generate a response to the message based on the user's requested objective and the assigned emotion status, wherein the response comprises a pre-defined return text message acknowledging the user's requested objective corresponding to the transaction and an incentive based on the assigned emotional status; and a transmitter configured to send the response to the mobile station if a confidence of the generated response exceeds a threshold; and otherwise send the response to a live agent for correction, send the corrected response to the mobile station and store the corrected response as the pre-defined return text message.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki and Lemay in view of Fisher to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response, in order to provide an automated application that will respond to the end user with a textual message in a turn-taking mode until the necessary information is received, as evidence by Fisher (See Par. 0015).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1) and Fisher (US9195641B1) as applied to claims 4, and in further view of Neeraj Jandwani (US9509846B1). 
Jandwani was applied in the previous Office Action.

Regarding claim 5, Fisher teaches the dialogue processing apparatus of claim 4, wherein the controller is configured t: extract a keyword included in the feedback of the user; (Fisher, Claim 8:” … the parsed message to determine the user's requested objective from the transaction request and to assign an emotion status to the message based on the identified at least one emotion related keyword or phrase, and generate a response to the message based on the user's requested objective and the assigned emotion status, wherein the response comprises a pre-defined return text message acknowledging the user's requested objective corresponding to the transaction and an incentive based on the assigned emotional status; and a transmitter configured to send the response to the mobile station if a confidence of the generated response exceeds a threshold; and otherwise send the response to a live agent for correction, send the corrected response to the mobile station and store the corrected response as the pre-defined return text message.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, Lemay in view of Fisher to extract a keyword included in the feedback of the user, in order to provide an automated application that will respond to the end user with a textual message in a turn-
Kumar, Naiki, Lemay and Fisher do not teach and when similarity between the extracted keyword and pre-stored positive keyword information is equal to or greater than a predetermined threshold, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response.
Jandwani teach to calculate keyword selection for a given threshold. (Jandwani , Col. 13, lines 39 – 44:”… In one embodiment, patterns of words [keyword] in user feedback that correspond to negative comments [emotion] and/or user dissatisfaction are identified via a statistical analysis; and the user feedback is matched [threshold] with the patterns to determine whether the feedback is negative.”, and Col. 5, lines 46 – 50:”… the degree of matching between the search terms provided by the user and the descriptions [211] of the listing, etc. The web server [101] is configured to randomize the order of the listings that have the score above a predetermined threshold.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, Lemay, and Fiher in view of Jandwani to calculate keyword selection for a given threshold, in order to improve the efficiency via automating process of the system in providing guarantee on satisfaction of the services provided by the advisers, as evidence by Jandwani (see Par. 0151).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1) as applied to claim 3, and in further view of Smith (US20200152173A1). 
Smith was applied in the previous Office Action.
Regarding claim 6, Kumar, Naiki, and Lemay teach a dialogue processing apparatus.
Kumar, Naiki, and Lemay do not teach the dialogue processing apparatus of claim 3, wherein the controller is configured to: extract an emoticon or an icon included in the feedback content of the user; and when a type of the extracted emoticon or icon is a predetermined type, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response.
Smith teaches wherein the controller is configured to: extract an emoticon or an icon included in the feedback content of the user; and when a type of the extracted emoticon or icon is a predetermined type, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Smith, Par. 0049:” As shown in GUI 200, the user sends the utterance shown in box 202 of “Can I activate my new credit card at my ATM?” to computer 102, which responds [via a chat bot using artificial intelligence] with the answer shown in box 204. The user then provides feedback regarding whether or not the answer shown in box 204 was useful by clicking positive icon 206 [if the user found the answer helpful] or by clicking negative icon 208 [if the user found the answer to be not helpful].”, and Par. 0050:” In order to achieve these actions, the AI system [and more specifically, a communication agent associated with the AI system] extracts the intent I1 [e.g., asking for help in activating a credit card] and entities E1 [e.g., “activate”, “credit card”, “ATM”] from the user then clicks either positive icon 206 or negative icon 208 to provide feedback about answer A1.”, and Par. 0051:” If the feedback is positive [e.g., the user has clicked positive icon 206, which results in a positive message being sent to computer 102 indicating that the user found the answer Al useful in answering the utterance U1], then that user has now 1] validated the dialog response that is answer A1, and 2] implicitly validated the intent/entities I1/E1 extracted by the system for utterance U1. However, at this time, the feedback is not deemed to be “golden”. That is, at this point the positive feedback provided by the user may or may not be accurate, since it is just that single user's opinion, which might not be valid. Thus, the system does not promote this feedback as ‘golden’, but rather holds it in a feedback database for future verification as a ‘singly-verified’ feedback entry that includes the utterance U1, the intent I1 from utterance U1, entities E1 from the utterance, answer A1, and the verifier [i.e., a “positive” feedback] for the utterance U1.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, and Lemay in view of Smith to extract an emoticon or an icon included in the feedback content of the user; and when a type of the extracted emoticon or icon is a predetermined type, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response, in order to improve conversational solutions by modifying AI responses to questions in order to improve the relevance of answers/responses to utterances, as evidence by smith (See Par. 0041).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1) as applied to claims 3, and in further view of Kwatra (US20200219484A1). 
Kwatra was applied in the previous Office Action.
Regarding claims 7 Kumar, Naiki, and Lemay teach a dialogue processing apparatus.
Kumar, Naiki, and Lemay do not teach the dialogue processing apparatus of claim 3, wherein the controller is configured to: when the feedback of the user to the response of the dialogue partner is performed within a predetermined response time, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response.
Kwatra teaches when the feedback of the user to the response of the dialogue partner is performed within a predetermined response time, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Kwatra, Par. 0078:" Additionally, after the response has been rendered by the chatbot, a feedback learning component of the recurrent neural network [RNN] model may monitor the user's cognitive heuristics for a configurable time period [T] in order to understand the user's satisfaction level [or reaction] in correlation with the response and prioritize/readjust the response set based on the correlation. Thus, as part of iterative learning feedback, historical pattern analysis may be considered in conjunction with real-time metrics as stated above.", and Par. 0079:"In some embodiments, the system may note user sensitivities and use feedback make changes to the ameliorative actions. For example, the system may make dynamic adjustments of the system's responses based on newly dynamically update of user preferences relating to topical and or social sensitivities. The system may also record the newly noted sensitivities for a particular user and adjust user sensitivity preferences only after multiple sensitivities have been detected. The speed of profile adjustment may be a user preference setting [e.g., via a rigidity factor].").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, and Lemay in view of Kwatra to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response, in order to improve the performance of the system with continued use between communications [e.g., voice and/or text-based communications] received by chatbots and responses generated by chatbots, with feedback provided by the users, as evidence by Kwatra (see Par. 0021)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1) and Kaneko (US10984794B1) as applied to claim 1, and in further view of Kitagawa (US7725317B2). 

Kitagawa was applied in the previous Office Action.
Regarding claim 10, Kumar, Naiki, Lemay and Kaneko teach the dialogue processing apparatus.

Kitagawa teaches determine a contact frequency for each of the dialogue partners based on the dialogue history information; apply a weight to the user preference based on the contact frequency; and determine the user preference response based on the weighted user preference. (Kitagawa, Col. 9, lines 3 – 11:” [i] The importance assigned to the term by each of the interactive agents may be included in the supplementary information. In this case, the interactive agent assigning the highest importance may be selected. [ii] The usage [contact] frequency of the interactive agents as obtained by calculation from the interaction history may be included in the supplementary information. In that case, the interactive agent with the highest usage frequency may be selected.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, Lemay and Kaneko in view of Kitagawa to determine a contact frequency for each of the dialogue partners based on the dialogue history information; apply a weight to the user preference based on the contact frequency; and determine the user preference response based on the weighted user preference, in order to improve the recognition rate as well as a high responsiveness can be guaranteed by eliminating duplicate terms and also setting an upper limit for the number of terms constituting the recognition lexicon and deleting all terms .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1), as applied to claim1, and in further view of Phipps (US20180332118A1). 

Phipps was applied in the previous Office Action.
Regarding claim 11, Kumar teaches the dialogue processing apparatus of claim 1, further comprising a storage configured to store the determined user preference response, wherein the controller is configured to: (Kumar, Par. 0083:" Voice-enabled communications device 104 may include one or more processors 702, storage/memory 704, communications circuitry 706, one or more microphones 708 or other audio input devices [e.g., transducers], one or more speakers 710 or other audio output devices, as well as an optional visual input/output [‘I/O’] interface 712.”).
generate a voice recognition result by recognizing the speech of the user; (Kumar, Par. 0023:” The voice service can receive and can analyze audio input data using speech recognition software and/or other audio analysis software to determine an action to perform based on the received audio input data. “).
determine an intention of the user based on the voice recognition result; (Kumar, Par. 0086:” Speech recognition module 703 may, for example, include an automatic speech recognition [‘ASR’] component that recognizes human speech in detected audio. Speech recognition module 703 may also include a natural language understanding [‘NLU’] component that determines user intent based on the detected audio “).
Kumar, Naiki and Lemay do not teach and control the storage to store the user preference response for each intention of the user.
Phipps teaches and control the storage to store the user preference response for each intention of the user. (Phipps, Par. 0257:" In response, the digital assistant can process the user utterance to derive a user intent to store a preference specified by the user [e.g., Indian cuisine, the color blue].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki and Lemay in view of Phipps to store the determined user preference response, in order to provide a beneficial interface between human users and electronic devices, as evidence by Phipps (see Par. 0003).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20180114531A1), Naiki (US20200321001), and Lemay (US 20140040748A1),  as applied to claim 14, and in further view of Fisher (US9195641B1). 

Regarding claim 15 Kumar, Naiki, and Lemay, do not teach The dialogue processing method of claim 14, wherein the determining of the user preference response based on the feedback of the user comprises: when a predetermined keyword, a predetermined type of emoticon, or a predetermined type of icon is included in the feedback of the user, 
Fisher teaches when a predetermined keyword, a predetermined type of emoticon, or a predetermined type of icon is included in the feedback of the user, determining the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Fisher, Claim 8:” … the parsed message to determine the user's requested objective from the transaction request and to assign an emotion status to the message based on the identified at least one emotion related keyword or phrase, and generate a response to the message based on the user's requested objective and the assigned emotion status, wherein the response comprises a pre-defined return text message acknowledging the user's requested objective corresponding to the transaction and an incentive based on the assigned emotional status; and a transmitter configured to send the response to the mobile station if a confidence of the generated response exceeds a threshold; and otherwise send the response to a live agent for correction, send the corrected response to the mobile station and store the corrected response as the pre-defined return text message.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, and Lemay, in view of Fisher to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response, in order to provide an automated application that will respond to the end user with a textual message in a turn-taking mode until the necessary information is received, as evidence by Fisher (See Par. 0015).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20180114531A1), Naiki (US20200321001), and Lemay (US 20140040748A1),  as applied to claim 14, and in further view of Kwatra (US20200219484A1). 

Regarding claim16 Kumar, Naiki, and Lemay teach a dialogue processing apparatus.
Kumar, Naiki, and Lemay do not teach the dialogue processing method of claim 14, wherein the determining of the user preference response based on the feedback of the user comprises: when the feedback of the user to the response of the dialogue partner is performed within a predetermined response time, determining the response of the dialogue partner corresponding to the feedback of the user, as the user preference response.
Kwatra teaches when the feedback of the user to the response of the dialogue partner is performed within a predetermined response time, determining the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Kwatra, Par. 0078:" Additionally, after the response has been rendered by the chatbot, a feedback learning component of the recurrent neural network [RNN] model may monitor the user's cognitive heuristics for a configurable time period [T] in order to understand the user's satisfaction level [or reaction] in correlation with the response and prioritize/readjust the response set based on the correlation. Thus, as part of iterative learning feedback, historical pattern analysis may be considered in conjunction with real-user sensitivities and use feedback make changes to the ameliorative actions. For example, the system may make dynamic adjustments of the system's responses based on newly observed user sensitivities for the duration of the chatbot session [e.g. user local presence]. The system may also dynamically update of user preferences relating to topical and or social sensitivities. The system may also record the newly noted sensitivities for a particular user and adjust user sensitivity preferences only after multiple sensitivities have been detected. The speed of profile adjustment may be a user preference setting [e.g., via a rigidity factor].").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, and Lemay in view of Kwatra to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response, in order to improve the performance of the system with continued use between communications [e.g., voice and/or text-based communications] received by chatbots and responses generated by chatbots, with feedback provided by the users, as evidence by Kwatra (see Par. 0021)

Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1), and Kaneko (US10984794B1)  as applied to claim 18, and in further view of Kitagawa (US7725317B2). 	


Kumar, Naiki, Lemay, and Kaneko do not teach the dialogue processing method of claim 18, wherein the determining of the user preference response based on the feedback of the user comprises: determining a contact frequency for each of the dialogue partners based on the dialogue history information; applying a weight to the user preference based on the contact frequency; and determining the user preference response based on the weighted user preference.
Kitagawa teaches determine a contact frequency for each of the dialogue partners based on the dialogue history information; apply a weight to the user preference based on the contact frequency; and determine the user preference response based on the weighted user preference. (Kitagawa, Col. 9, lines 3 – 11:” [i] The importance assigned to the term by each of the interactive agents may be included in the supplementary information. In this case, the interactive agent assigning the highest importance may be selected. [ii] The usage [contact] frequency of the interactive agents as obtained by calculation from the interaction history may be included in the supplementary information. In that case, the interactive agent with the highest usage frequency may be selected.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, Lemay, and Kaneko in view of Kitagawa to determine a contact frequency for each of the dialogue partners based on the dialogue history information; apply a weight to the user preference based on the contact frequency; and determine the user preference response based on the 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Moon et al. (U.S. Patent Application No.: US20200410012A1) teaches (Par. 0008):” the assistant system may receive, from a client system associated with a user, a query from the user. The assistant system may then determine, based on the query, one or more initial memory slots. In particular embodiments, the assistant system may access a memory graph associated with the user. The memory graph may comprise a plurality of nodes and a plurality of edges connecting the nodes. In particular embodiments, one or more of the nodes may correspond to one or more episodic memories of the user, respectively. Each edge may correspond to a relationship between the connected nodes. In particular embodiments, the assistant system may select, by one or more machine-learning models based on the initial memory slots, one or more candidate nodes from the memory graph. The assistant system may then generate a response based on the initial memory slots and episodic memories corresponding to the selected candidate nodes. In particular embodiments, the assistant system may further send, to the client system in response to the query, instructions for presenting the response.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656